The jury convicted appellee, in many respects, of negligence, at a street intersection in Dallas, Texas, proximately causing a collision between its street car and appellants' truck, resulting in appellants' damage. It also convicted appellants of contributory negligence, proximately causing the collision and damage, in that, appellant, Felton Havins, drove the truck in question upon the car track after the street car had started across the intersection, in violation of Section 90(b) of Ordinance 2808 of the City of Dallas, which reads as follows: "When a street car has started to cross an intersection, no driver of a vehicle shall drive upon or across the car tracks within the intersection in front of the street car."
On the findings of the jury, the court entered judgment in favor of appellee. The crux of the appeal is the findings of contributory negligence as a bar to appellants' cause of action.
Section 90(b) of Ordinance 2808, supra, shows on its face that it is a traffic ordinance, a remedial statute passed for the protection of the public, and is sufficient to impose a civil duty upon motorists attempting to cross a street car track; and, Dallas being a Home-Ruled City, is given the power "to license, operate and control the operation of all character of vehicles using the public streets, including motorcycles, automobiles or like vehicles, and to *Page 880 
prescribe the speed of the same, the qualification of the operators of same, and the lighting of the same by night and to provide for the giving bond or other security for the operation of the same." Art. 1175(20), R.C.S. (1925). Being a traffic regulation, the ordinance is susceptible to a reasonable understanding, giving right of way to a street car starting to cross a street intersection, and compelling one coming to the intersection to yield the right of way to the street car, and stop before entering upon or crossing the track ahead of the approaching street car. The consideration of safety and the welfare of the public affect the reasonableness of the ordinance and clearly bring it within the purview of powers granted to such cities. Violation of its terms renders the guilty negligent per se. Therefore, the truck operator having been found guilty of violation of this ordinance, proximately causing the collision and resultant damage, the trial court, on the findings of the jury, was warranted in sustaining the defendant's motion for judgment.
Aside from the violation of the ordinance rendering appellants' negligence per se, we think the evidence discloses that the driver of the truck was negligent, irrespective of legal effects of such violation. According to the truck driver's version of the collision, he saw the approaching street car when it was about one yard from the intersecting line of the two streets; and, that the operator of the street car gathered speed as he neared the intersection and did not seem to apply the brakes; that he was going 15 miles per hour and slowed down as he neared the intersection; that he saw the street car but did not have time to stop; that he applied the brakes; that he was almost on the street car track at the time he saw the street car and that he turned to the right, or south. The uncontradicted testimony shows that there was an unobstructed view of the car track for more than a half block in the direction from which the street car was coming to the intersection, and that the truck operator exercised no precaution whatever for his own safety in approaching the intersection. He was driving at less than 15 miles per hour as his truck entered the intersection, and, at that time, saw the street car as it also entered the intersection; thus, we think, it became his duty to stop or slacken his speed to enable the street car, which had the right of way, to pass. The jury's finding, that the action of the truck operator in going upon the car track in violation of law was the proximate cause of the collision, bars appellants' recovery.
We have carefully considered all assignments of error; they are overruled, and judgment of the trial court is affirmed.
Affirmed.
                          On Rehearing.
The contention is made by appellants, that there is an irreconcilable conflict in the findings of the jury; in that, the jury found (1), Felton Havins, the driver of the truck, had entered the intersection of the streets ahead and to the right of the street car, thus, under art. IV, sec. 58a, Ordinance 2802, of the City of Dallas, reading: "The driver of a vehicle approaching an intersection shall yield the right-of-way to a vehicle which has entered the intersection from a different highway"; was a finding, in effect, that it was the duty of the operator of the street car to stop and allow the truck operator to have the right-of-way in passing; and (2), the jury found that, Felton Havins drove the truck upon the track in front of the street car, after the street car had started to cross the intersection, in violation of section 90(b), Ordinance 2808, of the City of Dallas, reading: "When a street car has started to cross an intersection, no driver of a vehicle shall drive upon or cross the car tracks within the intersection in front of the street car." In other words, the contention is made that the jury found, in effect, that Felton Havins was not guilty of violating the terms of article IV, section 58a, Ordinance 2802, and that he was guilty of violating Section 90(b), Ordinance 2808, thus, the conflict. The contention can only be sustained on the theory of conflict in the ordinances as affecting traffic regulation, and not on conflict in the findings of the jury.
It is conceded by appellants, in briefs and motion, that both ordinances were pleaded as elements of contributory negligence on the part of the driver of the truck. Ordinance 2802, deals with operators of vehicles generally. "Vehicles" is a general term, having application to all kinds of contrivances fitted with wheels or runners for carrying something; indeed, broad enough to include street cars on tracks. Ordinance 2808 deals specifically with operators of street cars approaching intersections. Obviously; the general ordinance (2802) gives the right-of-way at intersections to operators of vehicles who *Page 881 
first enter the intersection; while the special ordinance (2808) gives the right-of-way to street cars, requiring operators of other vehicles to yield the right-of-way. Special statutes take precedence over general laws, as affecting the course and conduct of things and persons. When Felton Havins entered the intersection ahead of the street car, as found by the jury, such did not authorize him, in violation of the special statute, to go upon the car track, after seeing the street car had started across the intersection. An acquittal of a violation of Ordinance 2802 would not imperil a prosecution, or conviction, of a violation of Ordinance 2808. The operator of the street car in question, under the terms of Ordinance 2808, had a right to assume that the operator of appellants' vehicle, approaching the track from a different highway, and who, in fact, had entered the intersection, would not violate the terms of the ordinance by going upon the track ahead of the approaching street car.
We think, there is neither a conflict in the above ordinances nor in the findings of the jury relating thereto. Appellants' truck operator saw the approaching street car within a few feet of the intersection, just as he entered the intersection, thus it became his duty to yield the right-of-way; and, the jury having found that he was guilty of a violation of the traffic ordinance, negligence per se, appellants cannot recover. Appellants' motion for rehearing is overruled.
Motion overruled.